Citation Nr: 1511421	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO. 10-29 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970 and April 1979 to August 1993, and has additional unverified active and inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2010, the Veteran attended an informal conference with a decision review officer at the RO in Columbia, South Carolina. At the conference the Veteran agreed to further development of his claim, to include another VA examination.
The issue on appeal was adjudicated by the RO as a petition to reopen on the basis of new and material evidence. Under 38 C.F.R. § 3.156(b) (2014), at any time prior to the expiration of the appeal period, if VA receives or associates with the claims file relevant records, they must be considered as having been filed in connection with the veteran's original claim. In the present appeal, after an October 2008 rating decision that denied the Veteran's claim for a PTSD, the Veteran's statement dated in April 2009 was associated with the claims file and indicated that he had experienced combat in Vietnam during the Tet Offensive. Such statement is relevant and was of record within the expiration of the appeal period. Reconsideration of the original claim is thus warranted and the claim is properly characterized as one for service connection on the merits rather than a petition to reopen a previously denied claim. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a March 2015 Appellate Brief.




FINDING OF FACT

The most probative competent and credible evidence demonstrates that the Veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. 
§§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by letters sent to the Veteran in September 2008 and October 2008, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. These letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA treatment records have been associated with the claims file, as well as Social Security Administration records and his relevant private treatment records. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was afforded VA examinations in October 2008, May 2009, and December 2012. The most recent VA opinion, based on review of the claims file and supported by rationale, and including consideration of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claim herein.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

It has been held that service connection requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship, nexus or linkage between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing entitlement to service connection for PTSD, specifically, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f). Section 4.125(a) requires the diagnosis to conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

With respect to the stressor element, there must be credible evidence supporting the Veteran's assertion that the stressful event occurred. A medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 (1997). That is, this requirement usually cannot be established by after-the-fact medical nexus evidence. Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). Exceptions to this general rule are when the claimed stressors occurred during combat (38 C.F.R. § 3.304(f)(2) ), as a result of "fear of hostile military or terrorist activity" (subpart (f)(3)), while being detained as a prisoner of war (POW) (subpart (f)(4)), and when due to personal or sexual assault (subpart (f)(5)). 

Factual Background

The Veteran asserts that he has PTSD that is the result of his service in Vietnam, including when his duties required him to participate in the Tet Offensive. 

The Veteran's service treatment records (STRs), including his separation physical examination report, are negative for any complaints, diagnoses or treatment for a PTSD.

At a VA examination in October 2008 the Veteran complained of nightmares and intrusive thoughts two or three times per month. He denied flashbacks, anxiety, avoidance of crowds, anger control difficulties, dysphoria, excessive startle response, and social difficulties. The Veteran was employed and reported a good relationship with his family. The examiner noted the absence of suicidal and homicidal ideation and concluded that the Veteran had impairment of neither occupational nor social functioning.

At a VA examination in May 2009 the Veteran complained of nightmares and intrusive thoughts two or three times per month. He denied flashbacks, anger control difficulties, hypervigilance, and social difficulties. The Veteran was employed and reported a good relationship with his family. It was noted that the DSM-IV criteria for a diagnosis of PTSD were not met.

At a VA examination in December 2010 the Veteran complained of nightmares and intrusive thoughts two or three times per month. The Veteran reported that his wife says that he sometimes wakes up shaking after one of these nightmares. The Veteran was employed and reported a good relationship with his family. The examiner noted the absence of suicidal and homicidal ideation, hypervigilance, hyperarousal, irritability, panic attacks, emotional numbing, and anger problems. The examiner concluded that the Veteran had impairment of neither occupational nor social functioning. It was noted that the DSM-IV criteria for a diagnosis of PTSD were not met and, moreover, that the Veteran did not have any other psychiatric disorder.

The Veteran's VA treatment records dated from August 2000 to April 2010 reveal no psychiatric or psychological problems. 

The Veteran's January 2009 VA Police Psychological Evaluation concluded that the Veteran was "psychologically stable" and could be trusted "to carry a firearm responsibly and use good judgment in the use of deadly force". 

The Veteran's wife provided a letter in April 2009. The letter describes the Veteran's behavior and is consistent with the Veteran's own statements.

The VA examiner indicated that the opinion was based not only on the Veteran's self-report and presentation during the interview, but on his CPRS (VA) records, service records and C (claims) file. It was noted that the Veteran had introduced evidence. He has completed three evaluations with similar outcomes, and no treatment provider has reported findings of PTSD. The Veteran does not currently meet DSM-IV criteria for a formal diagnosis of PTSD.

Analysis

The Board has reviewed the evidentiary data and concludes that PTSD is not currently shown and therefore not related to the Veteran's military service.

The Veteran's STR's do not show any treatment for or a diagnosis of a psychiatric disorder. In terms of his reported service stressors, there is confirmation that the Veteran participated in combat in Vietnam. However, further discussion of stressors is not necessary in relation to the PTSD aspect of the claim because the evidence shows that the Veteran does not have PTSD and has not had PTSD at any point during the claims process. Proof that the Veteran has this claimed disability is a fundamental requirement of this claim for service connection because, without this minimum level of proof, there can be no valid claim because there is no disability to causally relate or attribute to his military service. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). The Board attaches the most significant probative value to the December 2010 VA psychiatrist's opinion as it is well reasoned, very detailed, consistent with other evidence of record, and included the accurate background of the Veteran. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). It cannot be overemphasized here that the VA psychiatrist's assessment of no current PTSD disability under DSM-IV is consistent with other recent VA psychological assessments. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). The Veteran and his wife's statements are credible but neither the Veteran nor his wife is competent to provide a diagnosis like PTSD. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims held that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves. The evidence here clearly shows that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD since he filed his claim for service connection in September 2008.

For the foregoing reasons, the Board finds that the claim of service connection for PTSD must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for post-traumatic stress disorder is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


